Citation Nr: 1130903	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  03-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether the decision to sever service connection for chronic bronchitis was proper.  

2.  Entitlement to a disability rating in excess of 30 percent for chronic bronchitis.  

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for cervical stenosis, C5-C6, C6-C7.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to November 1979.  

Procedural history

This matter originally came to the Board on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  

In March 2006, the appellant testified at a Board videoconference hearing.

In a July 2006 decision, the Board determined that the severance of service connection for bronchitis was proper; concluded that the appeal for a rating in excess of 30 percent for chronic bronchitis was thereby rendered moot; and denied a rating in excess of 10 percent for degenerative disc disease with low back pain.  The Board remanded the remaining issues on appeal-entitlement to service connection for an acquired psychiatric disorder, including PTSD, and entitlement to an increased rating for cervical stenosis, C5-C6, C6-C7-for additional evidentiary development.  

The appellant appealed the Board's July 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, while the matter was pending before the Court, the appellant's then-attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for partial remand.  In a December 2007 order, the Court granted the motion, vacated that portion of the Board's July 2006 decision (1) denying a rating in excess of 10 percent degenerative disc disease with low back pain; (2) determining that severance of service connection for chronic bronchitis was proper; and (3) determining that the claim for an increased rating for chronic bronchitis was thereby rendered moot.  The Court remanded the case to the Board for readjudication.  

In a November 2009 decision, the Board denied a rating in excess of 10 percent for degenerative disc disease with low back pain, L4-L5, L5-S1.  The remaining issues on appeal were remanded to the RO for additional evidentiary development and due process considerations.  A review of the record shows that the RO has complied with all remand instructions with respect to the issues adjudicated in this decision.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor her representative has argued otherwise.  

The record currently before the Board, however, contains no indication that the RO has as yet completed the evidentiary development ordered in July 2006 with respect to the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and the claim for an increased rating for cervical stenosis.  Those matters remain in appellate status pending completion of that development.  Thus, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO granted service connection for chronic bronchitis.

2.  The award of service connection for chronic bronchitis was clearly and unmistakably erroneous as the evidence of record now clearly and unmistakably shows that the appellant's chronic bronchitis had its onset after separation from active duty and is not casually related to her active service or any incident therein.  


CONCLUSION OF LAW

The April 2002 rating decision awarding service connection for chronic bronchitis was clearly and unmistakably erroneous and the issue of entitlement to an increased rating for chronic bronchitis is thereby rendered moot.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy the requirements of the VCAA.  38 U.S.C.A. §§ 5103(a), 38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Because the decision on the propriety of the severance of service connection for bronchitis is essentially a determination as to clear and unmistakable error (CUE), the Board finds that the VCCA is not for application.  Cf. Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties specified in the VCAA are not applicable to allegations of CUE).  In Livesay, the Court reasoned that the VCAA specifically defined a "claimant" for VCAA purposes as "any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary."  38 U.S.C.A. § 5100 (West 2002).  The Court held that a challenge to a previous decision on the basis of CUE "is not an 'application' or 'claim for[ ] any benefit under the laws administered by the Secretary.'"  Livesay, 15 Vet. App. at 179.  Thus, a "claimant" as defined by 38 U.S.C. § 5100 does not include an individual seeking revision of a final decision based upon CUE.  In this case, the appeal similarly does not arise from a claim made by the appellant.  Rather, it arises from a severance action initiated by the RO.  Thus, the VCAA is not for application.  

Moreover, the Board notes that the regulation governing severance, 38 C.F.R. § 3.105, contains its own stringent procedural safeguards, including specific notice provisions and evidentiary requirements.  As set forth in more detail below, the RO has fully complied with the procedural safeguards outlined in 38 C.F.R. § 3.105, including providing the appellant with a rating proposing severance setting forth all material facts as well as a detailed reasons for the proposed severance.  In cases such as this, the VCAA is not applicable.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA was not applicable to claims for waiver, as applicable statute contains its own notice provisions).  

Here, the Board recognizes that in the December 2007 joint motion discussed above, the parties agreed that a remand was necessary as it was arguable "whether the Court's ruling in Livesay, i.e., VCAA notice requirements do not apply to CUE motions, applies to VA actions to sever service connection."  See joint motion at page 4.  The Board finds, however, that even assuming for the sake of argument that the VCAA is applicable to this case, VA's duties under the VCAA have been satisfied to the extent necessary.  Significantly, neither the appellant nor her representative has argued otherwise.  

Pursuant to the Board's November 2009 remand instructions, the RO sent the appellant a letter in January 2011 for the purposes of complying with the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant has acknowledged the sufficiency of the VCAA notice.  See June 2011 Informal Hearing Presentation (acknowledging that "[i]n compliance with the remand directives, the veteran was provided with an appropriate VCAA notice").  Since the issuance of this letter, the RO has reconsidered the appellant's "claim," most recently in the April 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to this notification letter, in a prehearing conference held in connection with the March 2006 Board hearing, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and her representative.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and her representative acknowledged full understanding of all matters discussed.  

Moreover, the Board notes that in complying with the stringent procedural safeguards set forth in section 3.105, the RO did provide the appellant with the information and evidence needed to prevent severance.  In view of the foregoing, the Board finds that any VCAA notification error is not prejudicial because the appellant had actual notice of what was needed to prevent severance and because the essential fairness of the adjudication was not affected.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  

With respect to VA's duty to assist, the Board finds that no additional development action is necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has specifically identified no available outstanding evidence that is relevant to her appeal, despite receiving the clear and adequate notification discussed above and despite being given multiple opportunities to submit or identify such evidence.  In that regard, the appellant has recently indicated that she was treated for bronchitis on a continuous basis since her separation from service but that records documenting such treatment are not available they were destroyed after seven years.  The Board notes that this is in contradiction to her March 2006 hearing testimony to the effect that she had not sought medical treatment for respiratory complaints from 1979 to 1995, as she was a Christian Scientist.  Questions of her credibility notwithstanding, the Board finds that no further efforts to obtain any alleged additional records of treatment from 1979 to 1995 are necessary, as the appellant clearly acknowledges that they are not available.  Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).

Additionally, the Board notes that the RO has obtained a medical opinion in this case.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the opinion obtained is adequate in that it was provided by a qualified medical professional, a VA nurse practitioner, and was predicated on a full reading of all available records, including the service treatment records.  A rationale for the opinion rendered was also provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board notes that the medical opinion obtained conforms to the requirements set forth in section 3.105 in that the medical authority provided the necessary certification, accompanied by a summary of the facts, findings and reasons supporting her conclusion.  

Here, the Board notes that the appellant's representative has previously suggested that the opinion obtained is inadequate as it was provided by a nurse practitioner, rather than a physician.  It is well established, however, that a nurse practitioner is competent to provide medical evidence.  See Cox v. Nicholson. 20 Vet. App. 563, 569 (2007).  Thus, that fact alone is insufficient to render the opinion inadequate.  Absent any other evidence or argument that the opinion obtained is inadequate, the Board finds that no further duty to assist is necessary.  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009); see also See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (holding that, in the absence of a challenge to a VA medical opinion, it is presumed to be adequate).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Background

The appellant's service treatment records show that at her February 1977 military enlistment medical examination, she completed a report of medical history on which she endorsed a history of pain or pressure in her chest.  She denied having or ever having had a chronic cough.  More specifically, the appellant explained that she had been hospitalized for four days in January 1976 for treatment of pneumonia.  The examiner indicated that there were no sequelae from this episode.  On clinical evaluation, the appellant's lungs and chest were normal and a chest X-ray was within normal limits.  

In-service treatment records show that the appellant sought medical treatment on a frequent basis for multiple complaints.  In pertinent part, these record show that approximately two weeks after her enlistment, the appellant sought treatment, claiming to have difficulty breathing.  The initial assessment was bronchitis versus pneumonia, rule out otitis.  The appellant was examined by a physician's assistant later that day.  The impression was bronchitis.  

Shortly thereafter, in late March 1977, the appellant again sought treatment with complaints of chest pain and shortness of breath during strenuous exercises.  On examination, the appellant's chest exhibited slight congestion and the screener's impression was early bronchitis or otitis media.  The appellant was referred to a physician's assistant for additional evaluation.  She claimed that approximately one year prior, she had had similar symptoms of chest pain with activity after her lung "collapsed."  A chest X-ray was performed and showed that the appellant's lungs and bony thorax were normal.  The impression was costochondritis.  

In mid-April 1977, the appellant sought emergency treatment claiming to have symptoms such as a sore throat, stiff neck, dizziness, and fainting spells.  The initial impression was upper respiratory infection and the appellant was hospitalized for further evaluation.  Diagnostic testing, including a throat culture, was negative and the appellant was treated symptomatically with aspirin, Tylenol, and chloraseptic.  She was discharged to duty four days later.  The diagnosis was acute respiratory disease.  

In late April 1977, the appellant sought treatment claiming that she had passed out after running.  On examination, there was a productive cough with diffuse wheezing in all fields.  The impression was suspect recurrent bronchitis.  The plan included cessation of smoking, and medication was prescribed.  

In early May 1977, the appellant was seen in the Emergency Room after she again claimed to have experienced a syncopal episode while running to class.  She claimed to have a history of treatment for chronic bronchitis.  A chest X-ray, however, again showed that the appellant's heart, lungs, and bony thorax were normal and the appellant was returned to duty with a prescription for cough syrup and a physical profile.  

In July 1978, the appellant sought treatment in the troop medical clinic, claiming that she had been experiencing episodic chest pain for the past two weeks.  She described the pain as being at the mid chest just below the sternum.  The assessment after examination was questionable chondochondritis.  

In December 1978, the appellant was seen with complaints of chest congestion and coughing.  On examination, there was congestion of both lungs with wheezing in the left upper lobe.  The assessment was cold, chest congestion.  The appellant returned to the clinic a week later with complaints of coughing and chest congestion and claimed to have a history of chronic bronchitis.  She reported the medications she had been prescribed provided no relief.  The assessment was bronchitis.  Medication was again prescribed, and the appellant was again given a physical profile.

Later in December 1978, the appellant reported a continued productive cough for the past two weeks.  She complained of a sore throat, runny nose, and non-productive cough.  On objective examination, however, her chest was clear.  The assessment at that time was head cold.  

In April 1979, the appellant was hospitalized for an unrelated surgery.  On admission, physical examination was essentially normal in all pertinent respects, including the lungs.  A chest X-ray performed during the course of hospitalization was also normal.  

In October 1979, the appellant sought treatment in the emergency room, complaining of "asthma" and coughing.  She reported that she smoked 1/2 pack of cigarettes per day.  A physician's assistant reported there were bilateral wet rales, rhonchi, and no wheezes.  He noted that X-ray studies had shown a questionable right lower lobe and left lower lobe silhouette sign at the heart border.  The assessment was rule out pneumonia.  Medication was prescribed.  When the appellant was seen by a physician two days later, he noted the appellant had a two-day history of a non-productive cough and wheezing with no fever or chills.  He noted that medication had been prescribed and that according to the prior note there was a question of early pneumonia.  On examination, however, he indicated that there were no rales or rhonchi, although diffuse bilateral inspiratory and expiratory wheezing was noted.  The assessment was acute bronchitis with bronchiospasm.  He prescribed 48 hours of bed rest, continuation of Quibron and TCN, and a one-week profile.  

In November 1979, the appellant was administratively discharged under the Expeditious Discharge Program (failure to maintain acceptable standards for retention).  Her service personnel records document a long history of multiple disciplinary actions and note that psychiatric evaluation revealed that she had an antisocial personality disorder characterized by grossly unsocialized behavior repeatedly bringing her into conflict with the law.  

At her November 1979 service separation medical examination, the appellant's complaints included a history of a chronic cough.  On clinical evaluation, the examiner noted wheezing in both lungs secondary to an upper respiratory infection.  

In February 1999, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  Her original application is silent for any mention of bronchitis.  

In November 2000, the appellant submitted a letter to the RO discussing several matters, including a complaint of continued chest problems since an in-service episode of bronchitis.  In March 2001, the RO contacted the appellant by telephone in an attempt to clarify her letter.  She indicated that she wished to file claims of service connection for multiple additional disabilities, including bronchitis.  

Post-service medical records compiled in support of the appellant's claims show that she continued to seek medical treatment on a frequent basis for numerous complaints.  

In pertinent part, these records show that in March 1981, the appellant was hospitalized for a cholecystectomy.  On admission, her lungs were clear and her respiratory function was OK.  A chest X-ray showed that the lung fields appeared clear.  It was noted that the appellant had a history of smoking 11/2 packs of cigarettes daily.  Post-surgical notes show that the appellant complained of nasogastric pain on deep breathing and claimed that the nasogastric tube was "gagging" her.  An incentive spirometry was performed.  It was noted that the appellant was encouraged to take deep breaths and relax.  No respiratory disability was identified.  

In October 1985, the appellant sought emergency treatment for a productive cough, sore throat, and hoarse voice.  The initial diagnosis was bronchitis/laryngitis.  A chest X-ray showed that the left lung field was clear.  The radiologist noted the possibility of some consolidation of the medial segment of the right middle lobe, although he noted that he was unable to define it on the lateral view as would be expected.  The remainder of the right lung field was clear.  

In July 1986, the appellant sought treatment for various orthopedic and neurologic complaints.  A chest X-ray was performed and showed that the appellant's heart and lung fields were normal.  A chest X-ray in February 1988 was similarly negative for any abnormality, showing clear lung fields.  

In February 1989, the appellant sought treatment, claiming to have had a "syncopal episode" with acute right lower quadrant abdominal pain after having had four beers.  She denied coughing.  On examination, her chest was clear and no other objective abnormalities were identified.  The assessment was abdominal pain of questionable etiology.  

In May 1989, the appellant sought treatment after she claimed to have awakened from sleep with chest pain.  On examination, her lungs were clear.  The diagnosis was costochondritis/pleuritis.  A chest X-ray showed that the right lung field was clear.  The radiologist noted that there may be an early infiltrate involving the left lower lung field and a slight elevation of the left diaphragm.   

In July 1990, the appellant was brought to the hospital after she claimed to have developed chest pain after being arrested for drunk driving.  She claimed to have been hospitalized recently for similar symptoms, although the examiner noted that there were no records of that visit.  On examination, the appellant's lungs were clear.  The diagnosis was costochondritis and she was determined to be fit for incarceration.  

In March 1991, the appellant sought treatment, claiming to have had an acute onset of pain in the anterior chest, left shoulder and arm, and back, unrelieved by cold packs.  She complained of being short of breath and unable to take deep breaths.  The appellant reported that her past medical history was significant for a "heart attack" two or three years prior, although she was unable to remember the name of the hospital, describing it as "one of the general hospitals."  The appellant also reported a history of a hysterectomy and gall bladder disease, but no other significant medical history, including a chronic respiratory disability.  The appellant was noted to be markedly obese.  She also acknowledged that she had been smoking 1/2 pack of cigarettes daily for the past four months.  She claimed, however, that although she had previously smoked several packs per day, she had quit 5 years before recently restarting.  On physical examination, the appellant's lungs were clear without wheezing, rhonchi, or rales.  Lips and extremities were significant for mild cyanosis.  The appellant was described as "extremely emotionally upset, crying and seems to react with pain to being touched everywhere."  The diagnostic impression was pleuritis chest, probably viral etiology  

In January 1995, the appellant sought emergency treatment for chest pain and shortness of breath with exertion.  She claimed that she had been hospitalized in California the previous month for double pneumonia, pleurisy, pericarditis and what the examiner said sounded like, possibly, emphysema.  On examination, the appellant's chest was clear with no wheezes or rales.  A chest X-ray showed infiltrate versus effusion at the left lung base and a mild cardiomegaly.  The diagnosis was acute chest pain; infiltrate versus effusion, left lung base; mild cardiomegaly; and nonspecific T-wave changes.  

The appellant was sent home.  The following morning, she again sought treatment, claiming to have awoken with right-sided pain in the rib cage.  On admission, the appellant presented with what she described as her sixth "attack" in the last five years.  She claimed she had been hospitalized in California one month prior with such an attack and had left thoracentesis with unknown diagnosis.  The appellant's complaints also included a 20-pound weight gain in the previous week, as well as urinary retention, and constipation.  She also reported a rash on her face similar to lupoid type, but it was noted this had been negative in the past.  During hospitalization there were consultations with a pulmonologist, Richard Levinson, M.D., and also with a rheumatologist, Francis Nardella, M.D.  During hospitalization ANA testing was negative.  The diagnoses at discharge were:  recurrent bilateral pleural effusion; hematomegaly; and recurrent systemic illnesses - fever, pruritis, and elevated sedimentation rate.  

Clinical records from Dr. Nardella, the rheumatologist, show he saw the appellant again in late January 1995.  At that time, it was noted that the appellant's symptoms had been unchanged since hospital discharge.  He again noted that ANA testing had been negative.  On examination, the appellant's lungs were clear.  The assessment was recurrent idiopathic pleural pericarditis and borderline low B12 level with normal iron and folate levels.  He continued the appellant on Aleve and restarted her on colchicine.  

Clinical records from Dr. Levinson, the pulmonologist, show he saw the appellant on the same date in January 1995 and noted that the appellant had been in the hospital recently with a diagnosis of recurrent pleuro pericarditis.  He noted that she had been evaluated by Dr. Nardella who concluded that the appellant did not have lupus.  After examination, Dr. Levinson's impression was pleuro pericardial inflammation.  In late February 1995, Dr. Levinson noted the appellant now had a productive cough.  

When Dr. Nardella saw the appellant in late February 1995, she reported she had had a persistent cough productive of yellow sputum over the past three weeks with intermittent fevers and said she had taken a 10-day course of Biaxin.  The physician noted that the appellant continued without specific symptoms related to idiopathic pleural pericarditis but that she reported that each of her attacks in the past had been preceded by an upper respiratory infection.  On examination, the lungs were without wheezes or rales.  The assessment was chronic, subacute bronchitis and recurrent, idiopathic pleural pericarditis.  

Office notes from Dr. Levinson show that in June 1995, the appellant was seen with complaints that her upper chest hurt and she was having gas.  She said she had been taking Slim Fast diet pills.  On examination, there was a question of enlarged salivary gland on the right.  The appellant's chest was clear.  The impression was recurrent pleural pericarditis, and the plan was to send the appellant to Dr. Nardella.  

In an office note dated in June 1995, Dr. Nardella noted that the appellant had been doing well until 10 days earlier when she began an Ultra Slim-Fast diet and developed pleuritic kinds of chest pain, abdominal pain, diarrhea, bloating, and a fever up to 103 degrees.  The appellant reported that she had had no problems with bronchitis and claimed to have "been off cigarettes since December 1994."  On examination, the lungs were clear.  The assessment after examination was recurrent idiopathic pleural pericarditis with an acute flare.  In an addendum, the physician noted that a verbal report of chest X-ray was that of negative chest.  

In November 1995 Dr. Levinson referred the appellant to Samuel S. Kaplan, M.D., concerning a complaint of back pain.  In a November 1995 letter, Dr. Kaplan noted that the appellant claimed to have had back pain since picking up a "sack of coins weighing 50 lbs or more."  He also noted, however, that the appellant claimed to have an upper respiratory infection which had caused general achiness as well as some chest pain with coughing.  

Dr. Levinson's office notes show that in May 1996, the appellant was seen with complaints of a left ear ache, a cough, with greenish yellow sputum, and sore throat.  On examination, there was a raspy/aggressive cough.  The impression was acute tracheobronchitis, question of viral versus mycoplasm.  Medication was prescribed.  In December 1996, the appellant was seen with complaints of an aggressive cough and left pleural pain.  On physical examination, the physician noted a severe cough.  The chest was clear without rubs, and chest X-ray was clear.  The impression was pleural pericarditis bronchial reactivity.  The plan was to admit the appellant to the hospital.  Discharge instructions from Scottsdale Memorial Hospital dated in December 1996 show medications included antibiotics for bronchitis and prednisone for pericarditis.  

In April 1998, the appellant again sought emergency treatment, claiming to have chest pain.  She stated that she felt as if she had "too much air in her chest."  She also reported having a fever, rhinorrhea, and a productive cough.  The appellant gave a history of similar episodes in the past, which had been ascribed to lupus, pericarditis, and pneumonia.  She denied a history of asthma.  During physical examination, the appellant was noted to have a productive cough, and there were diminished breath sounds bilaterally with expiratory wheezes.  Chest X-ray showed some cardiomegaly and some slight interstitial changes but no acute infiltrate.  The diagnostic impression was acute bronchospasm, reported history of lupus, and bronchitis.  

In July 1999, the appellant underwent an internal medicine consultation in connection with her application for disability benefits from the Social Security Administration.  She reported numerous medical conditions, including lupus.  She claimed that he had been diagnosed as having lupus and pericarditis seven years prior, after having been sick for eight years with chest pain and pleural fluid.  On examination, the appellant's lungs were resonant and clear to percussion and auscultation.  After examining the appellant, the diagnoses included previous diagnosis of lupus and pericarditis by history with apparent pleural effusions in the past.  At the present time, these problems seem to be resolved.  

VA clinical records show the appellant was seen at an initial visit in mid-December 1999.  There, she gave a history of lupus and pericarditis and reported that she had been diagnosed as having lupus seven years earlier.  She also gave a history of recurrent pneumonia with pleural effusions requiring thoracentesis and claimed that she had been in the intensive care unit about once a year.  After examination, the assessment included systemic lupus erythematous (SLE), history of pericarditis, recurrent pneumonia, and thoracentesis.  The physician prescribed amoxicillin and Robitussin.  

When the appellant returned in late December 1999, she reported that she was still coughing and said the cough was non-productive.  She said her temperature had been 102.7 for three days, went down, and came back.  She reported some anterior chest discomfort and headache from coughing.  The physician noted there was much coughing although the lungs were clear.  The assessment was bronchitis, and medication was prescribed.  Two days later, the appellant was seen again, and the physician added an Albuterol inhaler.  

At a VA clinic visit in early February 2000, the appellant's complaints included dyspnea on exertion when walking from one end of her house to the other.  She also complained of an upper respiratory infection for two months and said her nose ran a little at night.  She said she only used the Albuterol inhaler for coughing spasm.  She said her cough persisted.  She said there was no sputum production and that she had some wheezing.  On examination, the lungs were again found to be clear.  The impression was cough.  The physician prescribed an Atrovent inhaler to be used regularly.  A pulmonary function test in March 2000 was suggestive of mild restrictive disease, although the examiner noted that this may be explained by the appellant's weight.  

In pertinent part, private clinical records show that at an initial clinic visit in August 2000, the appellant had multiple medical complaints, including pericarditis associated with lupus.  Later that month, the appellant requested refills of Atrovent, Albuterol and Aerobid and claimed that she had had asthma for a long time.  On examination, there were some expiratory wheezes.  The impression included asthma exacerbation.  The appellant was provided with prescriptions for Aerobid, Atrovent, and Albuterol.  In October 2000, the appellant's complaints included a terrible barky cough that was minimally productive, sometimes clear and sometimes yellow.  She denied fever or chills.  The appellant also denied being a smoker and claimed that she "definitely" had pericarditis and had had to have her lungs drained.  On examination, the appellant had a forced expiratory wheeze.  Chest X-ray was unremarkable.  The assessment was asthmatic bronchitis, possibly underlying lung disease related to the lupus, possibly a respiratory infection triggering some reactive airway disease.  She was started on a course of steroids.  

In November 2000, the appellant's primary care physician noted the appellant had multiple medical problems including lupus diagnosed in 1992 by recurrent episodes of pericarditis.  She also noted the appellant had a chronic cough diagnosed as restrictive lung disease.  On examination, the appellant had a hoarse barky cough, which the physician described as sounding like it was coming from the upper airway; the appellant coughed constantly during the visit.  The appellant's face was flushed, but not exactly a butterfly rash.  The assessment was that the appellant's pulmonary symptoms seemed more upper airway than lower airway, although she did have documented restrictive lung disease which certainly could be consistent with lupus.  The physician noted, however, that chest X-rays were normal and that a review of the appellant's old medical records was inconclusive.  Her recommendation was that the appellant see a pulmonary specialist for further evaluation.  She said she was a little uncomfortable keeping the appellant on the prednisone.  Rather, she prescribed a course of antibiotics and renewed her Albuterol.  

In January 2001, the appellant sought treatment with complaints of an increasing cough.  She denied sinus symptoms, orthopnea, chest pains, fevers, or chills.  On examination, the appellant's primary care physician noted that the appellant exhibited a loud, barky cough with fairly poor air entry.  It sounded as if the appellant had upper airway obstruction.  There was a marked forced expiratory wheeze.  The assessment was restrictive lung disease, questionably related to history of lupus and pericarditis.  The plan was to refer to a pulmonary specialist for a definitive diagnosis and whether immunotherapy was indicated.  

In a January 2001 Medical Assessment of Ability to Do Work-Related Activities, apparently prepared in connection with the appellant's application for disability benefits from the Social Security Administration, the appellant's primary care physician indicated that the appellant had frequent respiratory infections.  She indicated that the appellant had restrictive lung disease, chronic cough, and needed a nebulizer every 2 to 4 hours.  

In February 2001, an Administrative Law Judge from the Social Security Administration concluded that the appellant was entitled to disability benefits due to multiple disabilities, including lupus, a psychiatric disorder, and restrictive lung disease.  

Subsequent clinical records show that the appellant continued to seek treatment from her primary care physician for multiple complaints, including respiratory symptoms.  In March 2001, the assessment was upper respiratory infection, reactive airway disease, question underlying lupus.  In April 2001, the impression was upper respiratory infection with purulent phlegm suggestive of asthmatic bronchitis.  In May 2001, the appellant's primary care physician noted that the appellant still had not been evaluated for her restrictive lung disease.  In mid-October 2001, the appellant was seen with a primary complaint of head stuffiness and cough.  The assessment was cough and possible upper respiratory infection.  Later that month, the appellant again sought treatment for continuing respiratory complaints.  Her primary care physician noted the appellant had a history of restrictive lung disease, some inflammatory process, possibly lupus with a chronic cough.  She noted the appellant lived with a smoker and was using a nebulizer with some improvement.  The assessment was acute on chronic lung disease, chronic process as yet uncharacterized, suspect some underlying inflammatory process with an acute infectious process superimposed.  The appellant's primary physician noted that she had reviewed the appellant's chest X-ray and could see no acute infiltrates.  She was quite concerned that the appellant had not had a formal pulmonary evaluation again recommended this as soon as possible.  

In January 2002, the appellant was hospitalized for an elective breast reduction surgery.  She reported a history of lupus diagnosed 10 years prior, as well as chest pain secondary to pericarditis.  The physician noted that the appellant apparently had had pleural effusion requiring tap.  The appellant reported she has since had had recurrent "pneumonia" requiring two more thoracentesis since diagnosis.  The physician noted, however, that the appellant's records were not available for review.  The impressions included SLE; recurrent pneumonia versus pleuritis, most likely secondary to SLE, and recurrent pericarditis, status post pericardiocentesis, times one.  

In January 2002, the appellant underwent VA medical examination in connection with her claim of service connection for bronchitis.  She claimed that she had had her first episode of pulmonary illness in service, neglecting to mention her documented pre-service period of hospitalization for pneumonia.  The appellant further claimed that prior to service, she had been a nonsmoker and had had no lung problems.  During service, she claimed to have had three periods of hospitalization for pneumonia.  Since her separation from service, the appellant claimed that she had had a total of 12 episodes of pneumonia.  At the examination, the appellant's current complaints included a daily productive cough, exertional dyspnea, and frequent episodes of head colds, which she said turned into bronchitis and pneumonia.  She said she had wheezing and productive cough during episodes of bronchitis, which she said required antibacterials.  She reported she had been diagnosed as having SLE approximately 12 years ago and said that in relation to that condition she has had pericarditis, which produced episodes of chest pain.  She said these episodes were aggravated by frequent bouts of bronchitis and pneumonia.  The physician noted the appellant's current medications included ipratropium and Albuterol inhalers and also solution for nebulizer.  The examiner's impression was that the appellant had been experiencing frequent bouts of pneumonia and also chronic bronchitis, which were quite symptomatic, requiring nebulizer treatment.  He noted that the appellant had reported frequent exacerbations of COPD.  The examiner also noted that the appellant had a history of systemic lupus erythematous and pericarditis.  Although the details on the appellant's reported lupus condition were unknown to him, he indicated that it had apparently been diagnosed after service.  The examiner noted that it might have been related to the frequent bouts of pneumonia the appellant experienced in service.  The physician noted that a chest X-ray performed in connection with the examination had been unremarkable.  He further noted that a pulmonary function test was subject to question because the appellant failed to make a reliable effort.  

In an April 2002 rating decision, the RO granted service connection for chronic bronchitis, effective November 14, 2000, noting that bronchitis had been noted in service and had continued after service.  

Thereafter the RO obtained additional VA and private clinical records.  In pertinent part, additional private clinical records show that in February 2002, the appellant was seen for a post-operative check following breast reduction surgery.  The physician noted that the appellant had a harsh cough and said it may be ACE inhibiter related.  In March 2002, the appellant reported an occasional cough, which she said occurred from time to time.  Respiratory examination was clear to auscultation, bilaterally, with an occasional cough.  The assessment was bronchitis and Augmentin was prescribed.  In April 2002, the appellant complaints included bloating, diarrhea, shortness of breath, and a nonproductive cough that had started a day ago.  A chest X-ray was negative.  Although the appellant claimed to have chest wall pain throughout the anterior chest, there were no rubs or adventitial sounds.  There were decreased breath sounds throughout.  The impression was shortness of breath, chest wall pain, abdominal distension, and diarrhea.  

Subsequent private clinical records show that the appellant continued to seek frequent medical treatment for multiple complaints, including respiratory complaints.  In May 2002, the appellant reported breathing hard and coughing, with no wheezing.  In July 2002, the appellant's private physician indicated that she would refer the appellant for pulmonary evaluation and a sleep study for obstructive lung disease.  In September 2002, the appellant sought treatment for chest wall pain.  She indicated there had been no change in her shortness of breath.  She reported a chronic cough and said she was using her inhaler.  She was said to have a history of a positive ANA, pericarditis and pleurisy.  On examination, the appellant's lungs were clear to auscultation and the physician said she did not appreciate any fine crackles, localized wheezing, or rhonchi.  There was tenderness along the left lower rig cage area, exquisitely.  An anti-inflammatory was prescribed for chest wall pain.  

In a September 2002 letter, the appellant's private physician indicated that she had seen the appellant for numerous complaints, including respiratory complaints such as a chronic cough, history of lupus, and restrictive lung disease.  The physician noted that the appellant was currently under evaluation for chest pain which appeared to be musculoskeletal in nature.  

VA medical records show that in March 2003 the appellant presented to the emergency department, claiming that the airline on which she had been flying earlier that day had lost her luggage containing her medications.  She complained of mild shortness of breath that usually occurred if she missed her medication.  On examination of the lungs, there were mild inspiratory and expiratory wheezes with prolonged expiratory phase.  There were no crackles, and there was no dullness to percussion.  The appellant was given medication.  

In an April 2003 letter, the appellant's primary care physician explained that the appellant had multiple medical problems including a diagnosis of lupus made in 1992 as well as pericarditis.  She also indicated that the appellant had had some chronic underlying lung disease, with abnormal pulmonary function tests, "but doesn't really carry a diagnosis related to these problems."  The physician noted that the appellant also had numerous other physical and psychiatric disabilities and described her as "quite a complicated patient."  

In a July 2003 letter, the appellant's primary care physician indicated that the appellant had been her patient from August 2000 until June 2003.  She again noted that the appellant had underlying lung disease with abnormal pulmonary function tests and a chronic cough and multiple infections.  The appellant's primary care physician explained, however, that since she had not followed the appellant continuously since service, it was difficult for her to determine whether these were specifically service connected.  She did note that the appellant had had persistent trouble in this area over a matter of years.  

In November 2003, the appellant was hospitalized after she reported a two week history of cold-like symptoms.  She indicated that her pericarditis was acting up and that her lungs needed to be drained.  On physical examination and pressure on the infraclavicular, supraclavicular, and anterior chest, there was major flinching and facial grimacing on the part of the appellant.  There were decreased breath sounds at the bilateral bases.  There were no frank rhonchi, rales, or wheezes.  X-ray studies of the chest showed a slight enlargement of the heart but was otherwise normal with clear lungs.  The initial impression was:  mild pericarditis versus pleurisy; underlying asthma exacerbation; and cough and nasal congestion.  On discharge, the appellant's physician indicated that there was minimal evidence of acute pericarditis.  The discharge diagnoses were:  chest pain; bronchitis; pleurisy; underlying asthma; depression and anxiety; and history of recurrent pericarditis.  

In a December 2003 letter, the appellant's primary care physician noted that the appellant had multiple medical problems, including a chronic cough and reactive airway disease.  She indicated that the appellant's ongoing problems with her lungs required the regular use of inhalers, as well as frequent antibiotics and occasional steroids.  In a January 2004 letter, the appellant's primary care physician indicated that the appellant had been under her care for the past three years.  She noted that the appellant had many medical problems including a chronic lung condition that had not been fully characterized.  The physician explained that the appellant experienced recurrent episodes of coughing, sputum and a honking, barky, bronchitis-sounding cough.  She also that the appellant had a long list of medications including Atrovent and Albuterol.  

Additional clinical records show that in January 2004, the appellant sought emergency treatment for numerous complaints, including chest pain.  She gave a history of lupus and recurrent pericarditis.  On examination, the appellant's lungs were clear.  The physician noted when unobserved, the appellant exhibited no stridor or wheezing.  On each occasion when he entered the room and the appellant became aware of his presence, however, she started to breathe with a stridorous noise.  For this reason, the physician indicated that he did not believe the appellant had a significant stridor and any stridor noise she was making was not due to organic pathology.  A chest X-ray showed no acute changes.  The assessments included chest pain.  The physician indicated that the appellant may have a very mild underlying pericarditis but diagnostic testing did not support a raging pericarditis, nor was such a diagnosis confirmed on EKG or clinical examination.  

In April 2004, the appellant underwent VA medical examination at which her complaints included increasing shortness of breath over the past 20 years, as well as a chronic productive cough and daily wheezing.  The appellant reported she was currently under treatment for COPD with asthma and chronic bronchitis.  She claimed that she had had chronic bronchitis since boot camp in 1977.  She also reported that she had had pneumonia 12 times since service, most recently in November 2003.  The nurse practitioner who conducted the examination, however, noted that a review of the discharge summary from November 2003 revealed a diagnosis of pleurisy and underlying asthma exacerbation, but not pneumonia.  The nurse practitioner also noted that the appellant reportedly had SLE, but that an ANA test in May 2002 had been completely negative and that she could find no other information in the record that would support such a diagnosis.  On examination, the appellant's lungs were mildly decreased with faint inspiratory wheezes at the bases.  There was no peripheral edema.  The nurse noted that pulmonary function tests were done on the day of the clinical examination and said that interpretation of the study was mild restriction.  The initial assessment was:  reports of chronic bronchitis, increasingly worse over the last 20 years.  The nurse, however, noted that the objective record included pulmonary function tests actually showing improvement in the appellant's condition since a study performed in connection with a January 2002 VA examination which went from severe restriction then to mild restriction today.  

The appellant underwent additional VA pulmonary function tests in June 2004.  The report stated the computer impression was severe obstruction.  It was noted, however, that the appellant had reported not using her inhalers or treatments since the previous evening.  The examiner also noted that it was difficult to assess the appellant's efforts on the test.  In an addendum, the nurse practitioner who conducted the April 2004 VA examination noted that the results of the June 2004 pulmonary function tests were nearly the same as when done in January 2002.  

In August 2004, the appellant was hospitalized in connection with her complaints of severe myalgias.  She did not describe any pleurisy.  She claimed that she had been diagnosed with systemic lupus with previous episodes of pleurisy and pericarditis dating back a number of years, although she had required no specific treatment in the past 10 years.  She also claimed that she carried "full disability" from VA for neck and back injuries "sustained as a member of the Special Forces involved in highly physical activities including parachute jumping."  On examination, the appellant had clear lungs and a normal cardiac examination.  Laboratory testing was also negative.  The appellant's treating physicians felt that most likely she had an acute viral syndrome.  The diagnoses on discharge included acute viral syndrome and episodic asthma.  

In September 2004, the nurse practitioner who conducted the April 2004 VA examination prepared a file review for evaluation of the appellant's respiratory condition.  In reviewing the record, the nurse practitioner noted that the appellant had been seen on multiple occasions during service for bronchitis but not asthma.  She further noted that the appellant's current respiratory condition was ill-defined.  In that regard, she noted that various diagnoses had been ascribed to the appellant's current respiratory condition, including asthma, reactive airway disease, and restrictive lung disease.  She noted, however, that the appellant's primary care physician had described the appellant's current lung condition as "chronic lung condition, not fully characterized."  The nurse practitioner indicted that she believed this diagnosis most accurately described the appellant's current diagnosis.  

The VA nurse practitioner indicated that in reviewing the record, she believed that the appellant's respiratory diagnosis had been confounded by an unreliable history on the part of the appellant.  In that regard, she noted that the record contained several pulmonary function tests which showed that the appellant failed to give good effort during the study, rendering the tests invalid.  She noted that presently, there was evidence of asthma based on the appellant's history of wheezing.  She was further noted to be on an inhaler specifically for asthma, as well as bronchodilators which could be used to treat both asthma and bronchitis.  When asked if the appellant's current lung disability was related to service, the nurse practitioner described it as "highly unlikely."  She further noted that the appellant had a long history of smoking for a significant time span and that it was likely her smoking had contributed to her current symptoms.  Additionally, the appellant had a potentially severe insult to her lungs which would be idiopathic pleural pericarditis as a result of lupus occurring in 1995.  The nurse concluded that this was the primary reason for the appellant's current respiratory disability.  In summary, the nurse practitioner noted that based upon the record, the appellant's symptomatology included both asthma and chronic bronchitis and that these symptoms define chronic obstructive pulmonary disease, likely exacerbated by smoking history.  

Additional private clinical records show that the appellant remained under treatment for multiple conditions, including respiratory complaints.  Impressions included episodic asthma, past history of apparent lupus, acute bronchospasm.  A chest X-ray in September 2004 showed no evidence of acute cardiopulmonary disease.  

In November 2004, the appellant again sought emergency treatment for chest pain.  The emergency room physician noted that the appellant exhibited a positive "suitcase sign."  It was also noted that the emergency room staff reported that once the appellant was assured she would be admitted to the hospital, she immediately calmed down and exhibited decreased respirations.  When the appellant initially saw the physician, she began exhibiting short shallow respiratory effort with the appearance of somewhat labored breathing, although he noted that there had been no abnormalities prior to her becoming aware of his presence.  The impressions included chest pain and shortness of breath, underlying asthma, history of pericarditis secondary to reported lupus, history of pleurisy.  The examiner noted that the etiology of the appellant's chest pain was unclear but appeared as if some mild histrionic behavior was also ongoing.  

In a VA progress note dated in June 2005, a family nurse practitioner indicated that she had reviewed the appellant's military service records and had noted documentation of acute bronchitis and upper respiratory infection with follow-up treatment.  She also noted there were normal chest X-ray studies in 1977 and 1979.  The nurse practitioner also noted that the appellant's separation medical examination showed an acute mild upper respiratory infection with some mild wheezing.  The nurse noted that service treatment records documented routine therapy of antibiotics, cough syrup, and decongestives but no prescriptions for bronchodilators or steroid inhalers.  She also noted that a May 1979 service treatment records documented that the appellant smoked two packages of cigarettes a day.  The nurse practitioner noted, however, that other documents showed that the appellant reported smoking as little as 1/2 to 1 pack a day and that she quit smoking in 1994.  The nurse practitioner also noted that the appellant had been exposed to secondhand smoke at home and while working at casinos, cafes, and at a convenience store.  

With respect to post-service clinical records, the nurse practitioner noted that there were no chronic respiratory complaints from discharge in 1979 until 1994.  She indicated that the "[l]ack of intercurrent documentation of a resp condt clearly verifies that the SC conditions were acute and not the onset of a chronic disease."  She further noted that the 2002 VA examination appears to have used the appellant's self-reported history "as the "basis for service connecting current lung condition, however had the record been reviewed it would have been evident that the [appellant's] resp condt had a much later onset."  The nurse practitioner noted that the 2004 VA medical opinion "shows record review statements to inc . . . 'diagnosis of lupus-related recurrent idiopathic pleural pericarditis starting in 1995.  At that time, it was noted that she did not have problems with chronic bronchitis or even bronchitis'."  

The VA family nurse practitioner certified that in light of all the accumulated evidence, the diagnosis on which service connection was predicated was clearly and unmistakably erroneous and that the evidence of record leads to the clear and unmistakable medical conclusion that the appellant's chronic bronchitis had its onset after separation from active duty.  The nurse practitioner additionally certified that in light of all the accumulated evidence, the diagnosis on which service connection was predicated was clearly and unmistakably erroneous and that the evidence of record leads to the clear and unmistakable medical conclusion that the appellant's post-service chronic bronchitis is not related to the treatment in service for respiratory complaints nor was any pre-existing respiratory condition permanently aggravated during or by active duty military service.  

In an addendum dated in July 2005, the family nurse practitioner who reviewed the record in June 2005 explained that chronic bronchitis is a clinical diagnosis defined by the presence of chronic productive cough for three months in each of two successive years in a patient in whom other causes of the chronic cough have been excluded.  In an August 2005 addendum, the family nurse practitioner noted that pulmonary function tests suggested a mild reversible defect and were not consistent with severe chronic obstructive disease or asthma.  

In an October 2005 rating decision, the RO, after setting forth all material facts and reasons, proposed to sever service connection for bronchitis due to clear and unmistakable error.  In an October 2005 letter, the appellant was notified of the proposed severance and afforded a period of sixty days in which to submit evidence and request a hearing.  Following the expiration of the regulatory period, in a December 2005 rating decision, the RO severed service connection for chronic bronchitis.  The appellant appealed.  

In connection with her appeal, the appellant testified at a Board videoconference hearing in March 2006.  She noted that she had been treated for bronchitis on numerous occasions in service and claimed that she had problems with her respiratory system since that time.  The appellant testified that she is a Christian Scientist and that although she had not sought medical treatment for her complaints from 1979 to 1995, she had used a lot of herbal remedies during that period.  She explained that Christian Scientists "don't take Aleve or Bayer or stuff."  Rather, one visited the health food store and got green tea or something similar which was "not categorized as seeing a medical physician or medical diagnosis." 

Thereafter, the RO obtained additional VA clinical records, dated to February 2011.  In pertinent part, these records show that the appellant was seen on numerous occasions in connection with multiple physical and psychiatric complaints.  During this period, her past medical history was noted to include asthma, as well as lupus with pericarditis.  In August 2007, the appellant sought emergency treatment for several complaints, including pleuritic chest pain and a stroke.  The VA physician indicated that it was his feeling that the appellant's complaints were psychogenic.  During a September 2007 clinic visit, the appellant's lungs were clear without rales, wheezes or rhonchi.  She denied a cough or congestion.  The appellant requested a refill of her asthma medications.  In October 2007, a local police officer contacted VA to report that the appellant had been selling VA medications to individuals in town, including albuterol and Atrovent nebulizers, saline nebulizers, as well as a VA nebulizer machine.  The appellant's medications were restricted.  The appellant thereafter contacted her physician and claimed that she had been "cleared" by police.  She asked that her medications be reinstated.  A call to the local police revealed that this was not true.  A November 2010 telephone contact report shows that the appellant had complaints related to a protracted episode of what may be bronchitis versus local pertussis.  In December 2010, she claimed that she was still coughing and requested a refill of her medications.

In a January 2011 statement, an acquaintance of the appellant indicated that since September 2010, he had observed the appellant having serious breathing difficulties and using a "breathalyzer.  In a January 2011 statement, the appellant's husband indicated that her breathing had been an issue since they had been married.  In a January 2011 statement, the appellant claimed that she had been sick constantly with bronchitis since service.  She indicated that she had been unable to obtain records of treatment for bronchitis, however, because they had been destroyed after seven years.  


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

That an injury or disease occurred in service, however, is not enough.  Rather, there must be chronic disability resulting from that injury or disease.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Severance

In general, once service connection has been granted, it will be severed only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2010); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA has the burden of proof in establishing that the original grant was clearly and unmistakably erroneous.  Id.  

With respect to applicable procedural safeguards, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2010); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

With respect to the substantive requirements for severing service connection, the same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Venturella v. Gober, 10 Vet. App. 340 (1997).  Rather, a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d)(2010); see also Stallworth v. Nicholson, 20 Vet. App. 482, 488 (holding that a "severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").  


Analysis

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth at 38 C.F.R. § 3.105(d) in severing service connection for chronic bronchitis.  As discussed above, the RO prepared a rating proposing severance setting forth the facts and the reasons for its decision.  The RO then notified the appellant of its proposal and offered her the opportunity to respond and to request a hearing.  After considering the appellant's response, the RO effectuated the proposed severance in the December 2005 rating decision.  Based on the foregoing, the Board finds that the procedural requirements of section 3.105(d) were met.  The appellant does not contend otherwise.

Rather, the appellant contends that service connection for chronic bronchitis should be restored as she developed chronic bronchitis in service and has continued to suffer from chronic bronchitis since her separation from service.  After carefully considering the evidence of record in light of the applicable law, the Board concludes that severance of service connection for chronic bronchitis was proper.  

As set forth above, in order to sever service connection, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the appellant does not meet the criteria for an award of service connection.  

In the instant case, in the April 2002 rating decision, the RO granted service connection for chronic bronchitis, noting that the appellant had been seen for bronchitis in service and that the post-service record established that she continued to suffer from bronchitis.  See 38 C.F.R. § 3.303(b) (providing that with a chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  

As set forth above, however, the record on appeal now establishes that the April 2002 rating decision was clearly and unmistakably erroneous in awarding service connection for chronic bronchitis.  

First, the Board notes that a careful review of the appellant's service treatment records shows that although she sought treatment on a frequent basis, claiming to have chronic respiratory symptoms, and although she underwent repeated diagnostic testing and evaluation, no medical professional ever conclusively diagnosed her as having a chronic pulmonary disability during service, including bronchitis.  Rather, service treatment records ascribe various diagnoses to the appellant's pulmonary complaints, including acute respiratory disease, rule out otitis, suspect recurrent bronchitis, head cold, costochondritis, and questionable chondochondritis.  

As set forth above, the applicable regulation upon which the RO based the April 2002 rating decision expressly provides that in order to establish the presence of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, as explained, the service treatment records fail to establish the presence of chronic bronchitis.  Again, although the appellant complained of pulmonary symptoms on a frequent basis, despite repeated evaluation, observation, and diagnostic testing, she was never diagnosed as having a chronic pulmonary disability, including bronchitis.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately supported, as is the case here, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In this case, although the RO found in the April 2002 rating decision that the appellant continued to suffer from bronchitis after service, the record does not provide an adequate factual basis upon which to support such a conclusion for purposes of an award of service connection under section 3.303(b).  

Again, the record on appeal contains post-service clinical records spanning more than thirty years.  As described in great detail above, these records show that, despite seeking treatment on a frequent basis for multiple complaints, the appellant was not diagnosed as having a chronic respiratory disability until at least 1995, sixteen years after her service separation, when she was diagnosed as having chronic, subacute bronchitis and recurrent, idiopathic pleural pericarditis.  Indeed, on several occasions prior to that time, for example in March 1981, July 1986, February 1988, and February 1989, the appellant underwent examination and objective testing, including X-ray studies of the chest, which showed that her respiratory system was without abnormality and her lung fields were clear.  This contemporaneous evidence clearly establishes that a chronic respiratory disability, including bronchitis, was not present on a continuous basis since service separation.  

Based on the foregoing, the evidence of record does not support a showing of continuity after discharge.  38 C.F.R. § 3.303(b) (2010).  Although the appellant claims to have had chronic bronchitis since service separation, her contentions are not credible in light of the contradictory contemporaneous evidence described above.  Moreover, the Board observes that the record on appeal is replete with notations such as symptom magnification, malingering, failing to cooperate in diagnostic testing, as well as outright lying on the part of the appellant.  See e.g. October 2007 VA clinical records documenting police investigation of appellant for selling her VA medications; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (discussing factors to be considered in weighing credibility, including interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, malingering, desire for monetary gain, and demeanor of the witness).

The Board also observes that the January 2002 VA medical examination apparently considered by the RO in awarding service connection for chronic bronchitis did not provide an adequate basis on which to base the decision.  In that regard, the examiner did not have the benefit of a review of the claims folder.  Additionally, the examiner framed his opinion in speculative terms, indicating that the appellant's current respiratory disability "might have been related" to her reported frequent bouts of pneumonia in service.  It is well established that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish a causal relationship).  Thus, the examiner's opinion was too general to support service connection.  See also See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion is not entitled to any weight "if it contains only data and conclusions," with no rationale).

In addition to these factors, the Board notes that in 2005, after conducting an in-depth review of the applicable record, a VA medical authority certified that in light of all the accumulated evidence, the diagnosis on which service connection was predicated, chronic bronchitis, was clearly and unmistakably erroneous and that the evidence of record leads to the clear and unmistakable medical conclusion that the appellant's chronic bronchitis had its onset after separation from active duty.  The VA medical authority additionally certified that in light of all the accumulated evidence, the appellant's post-service chronic bronchitis is clearly and unmistakably not related to her active service or any incident therein, including multiple episodes of in service treatment for respiratory complaints.  

The Board finds that this VA medical opinion is persuasive and assigns it great probative weight.  Again, the opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the medical professional based her opinion on a review of the appellant's claims folder, including the most pertinent evidence therein, and provided an extremely detailed rationale for her unequivocal opinion.  As delineated above, the opinion is consistent with the contemporaneous evidence of record.  Finally, the Board notes that there is no probative evidence of record which contradicts this medical opinion or otherwise indicates that the appellant's current chronic bronchitis is casually related to his active service or any incident therein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

For these reasons, the Board concludes that severance in this case was proper.  The VA medical authority explained that the diagnosis upon which the award of service connection was originally granted in April 2002, i.e. chronic in-service bronchitis, was clearly and unmistakably erroneous and that the evidence of record further clearly and unmistakably established that the appellant's post-service chronic bronchitis is not related to her active service or any incident therein.  

The law is clear regarding when a change in diagnosis may be accepted as a basis for severance action.  In such a case, the examining physician or physicians or other proper medical authority must certify that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion, which is part of the record in the instant case.  Again, these criteria have been met.  

In view of the foregoing, the Board finds that the grant of service connection for chronic bronchitis was clearly and unmistakably erroneous.  The April 2002 rating decision was clearly and unmistakably erroneous inasmuch as it was contrary to the law governing service connection, namely section 3.303(b).  Moreover, the evidence now of record clearly and unmistakably establishes that award of service connection for chronic bronchitis was clearly and unmistakably erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (recognizing that "a severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").  Again, there is no probative evidence of record which contradicts this conclusion or otherwise suggests that the appellant's current chronic bronchitis is causally related to her active service or any incident therein.  

In light of the decision determining that severance of service connection for bronchitis was proper, the question of whether the appellant is entitled to a rating in excess of 30 percent for bronchitis is rendered moot.  

In reaching its decision, the Board has carefully reviewed the brief filed by the appellant's attorney at the Court, the December 2007 joint motion, and the Court's order, but notes that the sole error identified in the Board's July 2006 decision pertained to its failure to adequately consider whether the VCAA was applicable to the severance action.  The parties identified no error or other deficiency in the Board's substantive conclusions regarding the propriety of the severance of service connection for chronic bronchitis or the fact that the issue of entitlement to an increased rating for bronchitis had thereby become moot.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is therefore confident that if there were any substantive comments concerning the Board's July 2006 substantive decisions, such would have been raised by the Court, the appellant's attorney before the Court, or her current representative.  Absent any argument, the Board again concludes that the severance of service connection for chronic bronchitis was proper.  





ORDER

The decision to sever service connection for chronic bronchitis was proper and the issue of entitlement to a rating in excess of 30 percent for bronchitis is thereby rendered moot.  


REMAND

In its July 2006 remand, the Board outlined additional evidentiary development which was necessary prior to further consideration of the claim of service connection for an acquired psychiatric disorder, including PTSD, as well as the claim for an increased rating for a cervical spine disability.  This development included obtaining VA and private clinical records and conducting a VA medical examination.  

The record currently before the Board contains no indication that this evidentiary development has been completed.  The Board is therefore obligated to remand this matter to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the Board notes that since the RO last considered these issues, additional relevant evidence has been associated with the record.  This additional evidence is referred to the attention of the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO ensure compliance with the Board's July 2006 remand directives regarding the claim of service connection for an acquired psychiatric disorder, including PTSD, and the claim for an increased rating for a cervical spine disability.  

2.  After conducting any additional evidentiary development deemed necessary, the RO should review the record in its entirety.  If any claim remains denied, the appellant and her representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


